DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAYNE (US 20090208775 A1).
As to claim 1, PAYNE teaches a seal comprising: a seal body comprising an alloy that comprises nickel and cobalt (¶0039 and Claim 21 teach that the metal body that the inventive coating is applied to is a metal seal. ¶0039 teaches that the seal can be made from Waspaloy, which is an alloy of nickel and cobalt.  Waspaloy is a metal alloy that contains 12-15% cobalt and is predominantly nickel (> 50%).), and a friction surface thereon configured to abut and seal against a sealed component; wherein the friction surface comprises a tribofilm comprising cobalt oxide. (¶0033 teaches that the metal component has a coating that contains cobalt oxide to form a lubricious surface.)

As to claim 2, PAYNE teaches the seal of claim 1, wherein the tribofilm further comprises one or more metals or metal oxides other than cobalt. (¶0033 teaches that the film also has a chromium oxide component.)

As to claim 3, PAYNE teaches the seal of claim 1, wherein the tribofilm further comprises at least one of chromium, rhenium, tantalum, titanium, nickel, molybdenum, tungsten, aluminum or oxides thereof. (¶0033 teaches that the film also has a chromium oxide component.)

As to claim 5, PAYNE teaches the seal of claim 1, wherein the tribofilm has a thickness in a range having a lower end of 100 nm and an upper end of 20 µm. (¶0038 teaches the film can have a thickness of 20 µm, which is in the claimed range.)
As to claim 8, PAYNE teaches the seal of claim 1, wherein the tribofilm promotes lubricity of the friction surface when the friction surface is placed in contact with the sealed component. (¶0033 teaches that the cobalt oxide component of the coating creates a lubricious outer layer, which is interpreted as promoting lubricity.)

As to claim 11, PAYNE teaches the seal of claim 1, wherein the alloy comprises greater than 50 atomic % of nickel, and wherein the alloy comprises at least 3 atomic % of cobalt. (¶0039 teaches the metal component can be Waspaloy, which has a contains 12-15% cobalt and is predominantly nickel (> 50%).)

As to claim 12, PAYNE teaches the seal of claim 1, wxherein the alloy comprises greater than 50 atomic % of nickel, wherein the alloy comprises at least 10 atomic % of cobalt. (¶0039 teaches the metal component can be Waspaloy, which has a contains 12-15% cobalt and is predominantly nickel (> 50%).)

As to claim 13, PAYNE teaches the seal of claim 1. wherein the alloy comprises greater than 50 atomic % of nickel, wherein the alloy comprises at least 13.5 atomic % of cobalt. (¶0039 teaches the metal component can be Waspaloy, which has a contains 12-15% cobalt and is predominantly nickel (> 50%).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over SARAWATE (US 20180087394 A1) in view of PAYNE (US 20090208775 A1).
As to claim 1, SARAWATE teaches a seal comprising: a seal body comprising an alloy that comprises nickel and cobalt (Figure 2 and ¶0020 teach a sealing component (110) used between a first (102) and second (104) turbine component. ¶0022 teaches that the material of the seal can be a NIMONIC or RENE superalloy. Rene N5, 88 and 104 contain nickel and cobalt.  NIMONIC 100 and 115 contain nickel and cobalt.  ¶0023 also gives an example composition that has nickel and cobalt.) , and a friction surface thereon configured to abut and seal against a sealed component (¶0019 teaches that the components (102, 104) can be part of turbine bucket, nozzle, or exhaust components, which are interpreted as components that experience motion and therefore friction on the seal component.  ¶0029 teaches a coating applied to the shim for combat reactions with adjacent components, where reactions are interpreted as friction as adjacent components rub against the seal.); and a coating on the seal. (¶0029 teaches a coating on the seal.   ¶0030 teaches the coating can have MCrALY alloy.)
SARAWATE does not explicitly disclose wherein the friction surface comprises a tribofilm comprising cobalt oxide.
However, PAYNE teaches the friction surface comprises a tribofilm comprising cobalt oxide. (¶0033 teaches that the metal component has a coating that contains cobalt oxide to form a lubricious surface. ¶0039 teaches that the coating can comprise a MCrAlY alloy.)
One of ordinary skill would have been motivated to combine the coating of PAYNE with the seal element of SARAWATE in order to apply a coating that exhibits enhanced oxidation resistance and tribological characteristics in a high temperature environment. (PAYNE ¶0042)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the coating of PAYNE with the seal element of SARAWATE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 4, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal body comprises a single crystal grain structure oriented in a direction following a cross-sectional shape of the seal body. (SARAWATE, ¶0022 and 0024-0025 teach the seal element is made from a single crystal alloy that can have crystal structures formed in any direction in order to maximize desired mechanical properties.)

As to claim 9, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal body is disposed between two gas spaces in a gas turbine engine at different temperatures. (SARAWATE ¶0020 teaches that the seal element is used to prevent mixing of a cooling medium and hot gas flow, which is interpreted as being between two gas spaces at different temperatures.)

As to claim 10, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal body is configured as a seal against a vane or against a blade outer air seal, or as a piston seal. (¶0019 and Figure 2 teach that the seal component is used between two components of a turbine assembly that are exposed to hot gas flow.  ¶0002 teaches the components of a gas turbine that are exposed to hot gas flow are vanes and blades.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over PAYNE (US 20090208775 A1).
As to claims 6-7, PAYNE teaches the seal of claim 1, wherein the tribofilm has a thickness. (¶0038 teaches the film can have a thickness of 20 µm, which is in the claimed range.)
PAYNE does not explicitly disclose a thickness in a range having a lower end of 350 nm and an upper end of 3.0 µm or a lower end of 600 nm and an upper end of 1.5 µm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the layer thickness of PAYNE with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected PAYNE’s thickness dimension, and applicant’s invention, to perform equally well with either the dimension taught by PAYNE or the claimed dimension because both dimensions would perform the same function of providing a lubricious surface for reducing frictional wear on the seal.
Therefore, it would have been prima facie obvious to modify PAYNE to obtain the invention as specified in claims 6 or 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of PAYNE. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over SARAWATE (US 20180087394 A1) in view of PAYNE (US 20090208775 A1), as applied in claim 1, further in view of SPECIAL METALS (NPL U), hereinafter NPL U.
As to claim 14, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal is made from an alloy. (SARAWATE ¶0022 teaches the use of NIMONIC and RENE alloys, among others.)
 SARAWATE in view of PAYNE does not explicitly disclose that the alloy comprises greater than 50 atomic % of nickel, and wherein the alloy comprises at least 3 atomic % of cobalt, and wherein the alloy comprises at least 5 atomic % of aluminum.
However, SARAWATE does disclose the use of NIMONIC alloys for the seal.
NIMONIC 115 has a composition of >50% nickel, 13-15% cobalt, and 4.5-5.5% aluminum and is used in aircraft gas turbines. (See NPL U, Table 1)
One of ordinary skill in the art would have been motivated to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE in order to use a strengthened nickel-chromium-cobalt based alloy that has good creep resistance and can be used in temperatures up to about 1010 C. (NPL U)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 15, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal is made from an alloy. (SARAWATE ¶0022 teaches the use of NIMONIC and RENE alloys, among others.)
 SARAWATE in view of PAYNE does not explicitly disclose that the alloy comprises greater than 50 atomic % of nickel, and wherein the alloy comprises at least 10 atomic % of cobalt, and wherein the alloy comprises at least 5 atomic % of aluminum.
However, SARAWATE does disclose the use of NIMONIC alloys for the seal.
NIMONIC 115 has a composition of >50% nickel, 13-15% cobalt, and 4.5-5.5% aluminum and is used in aircraft gas turbines. (See NPL U, Table 1)
One of ordinary skill in the art would have been motivated to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE in order to use a strengthened nickel-chromium-cobalt based alloy that has good creep resistance and can be used in temperatures up to about 1010 C. (NPL U)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 16, SARAWATE in view of PAYNE teaches the seal of claim 1, wherein the seal is made from an alloy. (SARAWATE ¶0022 teaches the use of NIMONIC and RENE alloys, among others.)
 SARAWATE in view of PAYNE does not explicitly disclose that the alloy comprises greater than 50 atomic % of nickel, and wherein the alloy comprises at least 13.5 atomic % of cobalt, and wherein the alloy comprises at least 5 atomic % of aluminum.
However, SARAWATE does disclose the use of NIMONIC alloys for the seal.
NIMONIC 115 has a composition of >50% nickel, 13-15% cobalt, and 4.5-5.5% aluminum and is used in aircraft gas turbines. (See NPL U, Table 1)
One of ordinary skill in the art would have been motivated to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE in order to use a strengthened nickel-chromium-cobalt based alloy that has good creep resistance and can be used in temperatures up to about 1010 C. (NPL U)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the NIMONIC alloy 115 for the example alloy in SARAWATE because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 20160115811 A1) in view of PAYNE (US 20090208775 A1).
As to claim 17, DAVIS teaches a gas turbine engine (Figure 1 shows a gas turbine (20). Figure 3 shows a seal (212) between two components (202 and 204) of the gas turbine.) comprising: a seal that comprises an alloy comprising nickel and cobalt (¶0050 teaches the seal (212) can be made from HAYNES 188 and WASPALOY, both of which contain nickel and cobalt.), the seal including a friction surface abutted and sealed against a moving sealed component (Figure 3 teaches two components (202 and 204) that abut the seal (212) at surfaces (226, 228, and 231).  ¶0045 teaches the components may move axially, radially, and circumferentially relative to one another about the axial centerline of the engine.  As such, the components and seal are interpreted as moving relative to one another, causing the aforementioned contact areas to be friction surfaces.  ¶0051 also teaches the seal slides relative to the components (202, 204) when they move.); and wherein the seal includes a coating. (¶0047 teaches the seal can have a coating to improve wear resistance.)
DAVIS does not disclose wherein the friction surface comprises a tribofilm comprising cobalt oxide.
However, PAYNE teaches the friction surface comprises a tribofilm comprising cobalt oxide. (¶0033 teaches that the metal component has a coating that contains cobalt oxide to form a lubricious surface. ¶0039 teaches that the coating can comprise a MCrAlY alloy.)
One of ordinary skill would have been motivated to combine the coating of PAYNE with the seal element of DAVIS in order to apply a coating that exhibits enhanced oxidation resistance and tribological characteristics in a high temperature environment. (PAYNE ¶0042)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the coating of PAYNE with the seal element of DAVIS because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 18, DAVIS in view of PAYNE teaches the gas turbine engine of claim 17, wherein the seal is disposed between two gas spaces in the engine at different temperatures. (DAVIS ¶0003 teaches that the invention pertains to seals that are used to seal the gas path of a gas turbine engine. ¶0049 teaches the seal prevents gases from leaking past.  ¶0051 teaches the seal prevents secondary flow cavity gases from leaking past. This disclosure is interpreted as the seal preventing the hot gases of the gas path from moving to a differing temperature environment.)

As to claim 19, DAVIS in view of PAYNE teaches the gas turbine engine of claim 17, wherein the seal is configured as a seal against a vane or against a blade outer air seal, or as a piston seal. (DAVIS, ¶0045 teaches the seal is used with components of a gas turbine that move axially, radially, and circumferentially relative to one another about the axial centerline of the engine.  Additionally, vanes and blades are well known structures of a gas turbine engine.  The seal of DAVIS is interpreted as being capable of sealing against a vane or against a blade outer air seal.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 20160115811 A1) in view of PAYNE (US 20090208775 A1), as applied in claim 17 above, further in view of SARAWATE (US 20180087394 A1).
As to claim 20, DAVIS in view of PAYNE teaches the gas turbine engine of claim 17, wherein a seal is made from a nickel based alloy. (DAVIS ¶0050 teaches the seal (212) can be made from HAYNES 188 and WASPALOY, both of which contain nickel and cobalt.)
 DAVIS in view of PAYNE does not disclose wherein the seal comprises a single crystal grain structure oriented in a direction following a cross-sectional shape of the seal.
However, SARAWATE teaches a seal that comprises a single crystal grain structure oriented in a direction following a cross-sectional shape of the seal. (¶0022 and 0024-0025 teach the seal element is made from a single crystal alloy (that is a nickel based superalloy, similar to DAVIS) that can have crystal structures formed in any direction in order to maximize desired mechanical properties.)
One of ordinary skill would have been motivated to apply the known single crystal orientation forming technique of SARAWATE to the seal of DAVIS in order to form the crystal grain structure in the desired direction to maximize mechanical properties in the cross sectional direction of the seal. (See SARAWATE ¶0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known single crystal orientation forming technique of SARAWATE to the seal of DAVIS because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results. See MPEP 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20060110246 A1 teaches using a tribofilm on a gas turbine seal application (¶0064) and the component can be made from WASPALOY (¶0067).
US 20050118016 A1 teaches a seal on a vane that can be made of a nickel superalloy (¶0025) and have a coating.
US 20170362944 A1 teaches layers of a coating in a gas turbine application can be 0.1 micrometer (¶0012).
US 20050206097 A1 teaches Using a single crystal alloy (¶0033) for the fingers (which are the cross sectional shape) as shown in Figures 6-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726